127 F.3d 1106
80 A.F.T.R.2d 97-7642, 98-1 USTC  P 50,211
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles R. ROBERTS, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-71087.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Decided Oct. 24, 1997.

Appeal from the United States Tax Court;  No. 5453-95.
Before:  THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Charles R. Roberts appeals pro se from a tax court decision upholding the Commissioner of Internal Revenue's determination of a $2,452 deficiency asserted against Roberts for tax year 1992.  Roberts sought "head of household" status under 26 U.S.C. § 2(b)(1)(A), a deduction for his father as a dependent under 26 U.S.C. § 151, and to deduct payments for his father's medical expenses pursuant to 26 U.S.C. § 213(a).  The tax court determined that Roberts was not entitled to these deductions because Roberts failed to prove that he had provided more than one-half of his father's support as required by 26 U.S.C. § 152(a).


3
We affirm for the reasons set forth in the tax court's Memorandum Opinion filed October 17, 1996.  Moreover, nothing in § 152(a) supports Roberts' contention on appeal that a legal guardian is excused from establishing that he provided more than one-half of the support of his dependent.

Accordingly, the tax court's decision is

4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3